 8324 NLRB No. 3DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Charging Party has excepted to some of the judge™s credibil-ity findings. The Board™s established policy is not to overrule an ad-
ministrative law judge™s credibility resolutions unless the clear pre-
ponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.2In adopting the judge™s findings that the Respondent unlawfullyinterrogated employees, Chairman Gould does not rely on RossmoreHouse, 269 NLRB 1176 (1984), enfd. sub nom. Hotel & RestaurantEmployees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985), whichhe would reverse. See Greenwood Health Center, 322 NLRB 334 atfn. 1 (1996).The General Counsel and the Charging Party except to the judge™sdismissal of the 8(a)(3) allegation pertaining to the discharge of em-
ployee Vincent Lorenzo. We agree with the judge that the Respond-
ent showed that Lorenzo™s discharge would have taken place even
in the absence of his protected union activity. See Wright Line, 251NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.
denied 455 U.S. 989 (1982). However, in adopting this dismissal, we
do not rely on the judge™s finding that ‚‚Lorenzo was, if anything,
reticent about his sympathies for or against the Union and did notmanifest any significant support during his brief tenure of employ-
ment,™™ because the record does not support it. Rather, the record
shows that Lorenzo engaged in protected union activities and openly
manifested his support of unions to the Respondent.3In item 4 of sec. III of his decision, the judge found that the Re-spondent violated Sec. 8(a)(1) of the Act when its general manager
told an employee that he could not discuss the Union on company
premises. However, the judge inadvertently failed to include reme-
dial provisions for this violation. Accordingly, we have added such
provisions to the judge™s recommended Order and notice to employ-
ees. In addition, we shall also modify the judge™s recommended
Order in accordance with our decision in Indian Hills Care Center,321 NLRB 144 (1996).4The consolidated complaint reads, in pertinent part:6. Respondent, by Pasquale LaVallo, at Respondent™s facility... (d) In or about late September or early October 1995 ...

threatened employees with discipline and unspecified reprisals if
they supported the Union and engaged in union activities.5Lorenzo testified that this statement was a reference to union ac-tivist Junior Kerr.Syncor International Corporation and TeamstersLocal Union No. 769 a/w International Broth-
erhood of Teamsters, AFLŒCIO and JoseQuestell. Cases 12ŒCAŒ17698 and 12ŒCAŒ17854July 23, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSOn February 28, 1997, Administrative Law JudgeRaymond P. Green issued the attached decision. The
General Counsel and the Charging Party filed excep-
tions and supporting briefs. The Respondent filed
cross-exceptions and separate answering briefs to the
other parties™ exceptions.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions,2except as discussedbelow, and to adopt his recommended Order as modi-
fied and set forth in full below.31. The Respondent argues, inter alia, that the evi-dence, even as credited by the judge, does not support
the judge™s 8(a)(1) findings. We adopt the judge™s
findings, except in one instance where we find no vio-
lation based on statements by Pharmacist AnthonyTascione, an admitted supervisor, to employees whowere working in the Respondent™s lab in September
1995.The judge credited the testimony given by employeeJunior Kerr about this conversation. Tascione did not
testify. According to Kerr,[Tascione] said the Union was no good and theywere only after our money. And ifŠif the Union
should come in, then we would be making less
money after we paid dues to the Union.Viewed in context, Tascione™s remark about ‚‚makingless money™™ cannot reasonably be interpreted as a
threat to reduce employees™ wages because of their
union support. Rather, the clear implication of his re-
mark was to serve as a reminder that the payment of
union dues would result in an expense not currently
borne by the employees. Cf. Clements Wire & Mfg.Co., 257 NLRB 206, 213 (1981) (supervisor unlaw-fully threatened that employees would be making less
money if the union came). We find that Tascione™s
statement did not reasonably tend to interfere with em-
ployee rights under the Act. We therefore reverse the
judge and dismiss this 8(a)(1) allegation.2. In addition to the violations found by the judge,the General Counsel seeks, inter alia, the finding of an
additional violation of Section 8(a)(1) of the Act based
on comments made by Pasquale LaVallo, the Respond-
ent™s general manager, to employee Vincent Lorenzo
in early October. The General Counsel argues that, al-
though the judge discussed the facts surrounding this
incident, he failed to determine whether LaVallo™s
statements constituted unlawful conduct as alleged by
paragraph 6(d) of the outstanding consolidated com-
plaint.4We find merit in the General Counsel™s excep-tion.The judge found that in early October 1995,Lorenzo was given an initial written warning for his
purported failure to clean up ammunition cans as di-
rected by LaVallo. He further found that, after Lorenzo
protested and asserted that he had done his job,
LaVallo tore up the warning but said that the reason
he needed to document these things was ‚‚because of
the flll Union™™ and ‚‚because of your leader outthere.™™5We find that LaVallo™s stated explanation forLorenzo™s warning could reasonably be understood as
a threat of tighter and more documented discipline for
employees because of the Union and its supporters.
See Northern Wire Corp., 291 NLRB 727, 730Œ731(1988), enfd. 887 F.2d 1313, 1318 (7th Cir. 1989). Ac-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00008Fmt 0610Sfmt 0610D:\NLRB\324.002APPS10PsN: APPS10
 9SYNCOR INTERNATIONAL CORP.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™1That portion of Mr. Questell™s charge alleging that his dischargewas discriminatory was dismissed by the Region.cordingly, we find that LaVallo™s remarks constituteda violation of Section 8(a)(1).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, Syncor International Corporation, Pom-
pano Beach, Florida, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Interrogating employees about their union mem-bership and activities.(b) Creating the impression that the union activitiesof its employees were under surveillance.(c) Threatening to make employees™ conditions ofwork harder if they selected a union.(d) Prohibiting employees from discussing a unionon company premises.(e) Threatening an employee with discipline and un-specified reprisals due to his union support.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days after service by the Region, postat its Pompano Beach, Florida facility copies of the at-
tached notice marked ‚‚Appendix.™™6Copies of the no-tice, on forms provided by the Regional Director for
Region 12, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its expense, a copy of the notice to all current employ-
ees and former employees employed by the Respond-
ent at any time since August 16, 1995.(b) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
interrogate our employees about theirunion membership and activities.WEWILLNOT
create the impression that the unionactivities of our employees are under surveillance.WEWILLNOT
threaten to make employees™ condi-tions of work harder if they select a union.WEWILLNOT
prohibit our employees from discuss-ing a union on company premises.WEWILLNOT
threaten an employee with disciplineand unspecified reprisals due to his union support.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.SYNCORINTERNATIONALCORPORATIONSusy Kucera, Esq. and Shelly Plass Esq., for the GeneralCounsel.Donald Carmody Esq., for the Respondent.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in Miami and Pompano Beach, Florida, on Novem-
ber 21 and 22, 1996. The charge and amended charges in
12ŒCAŒ17698 were filed by the Union on January 30, Feb-
ruary 14, April 30, and May 24, 1996. The charge in Case
12ŒCAŒ17854 was filed by Jose Questell on March 22,
1996.1The consolidated complaint was issued on May 31,1996, and alleged as follows:1. That in August, September, and October 1995, the Re-spondent, by its manager, Pasquale LaVallo, interrogated em-
ployees about their union membership and activities.2. That in September 1995, the Respondent prohibited em-ployees from discussing the Union.3. That in September 1995, the Respondent created the im-pression of surveillance.4. That in late September or early October 1995, the Re-spondent threatened employees with discipline and unspec-
ified reprisals.5. That in September 1995, the Respondent, by AnthonyTascione and Zdenek Zapletal, impliedly threatened employ-ees with unspecified reprisals.6. That in September and October 1995, the Respondent,by Anthony Tascione, threatened to decrease employees™ pay
if they selected the Union.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00009Fmt 0610Sfmt 0610D:\NLRB\324.002APPS10PsN: APPS10
 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Korea News, 297 NLRB 537, 540 (l990)7. That on October 31, 1995, the Respondent, by LoreenEllliot, interrogated employees.8. That on October 31, 1995, the Respondent dischargedVincent Lorenzo because of his union activities.FINDINGSOF
FACTI. JURISDICTIONThe Company admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The Union™s Organizing Campaign and Alleged8(a)(1) ConductThe Company is a Delaware corporation having its mainoffice in California. It provides radioactive pharmaceuticals
to hospitals and clinics and employs about 2000 people at
various locations around the country. The facility involved in
the present case is located in Pompano Beach, Florida.At its Pompano location, the company has a general man-ager, Pasquale LaVallo, several pharmacists, a laboratory su-
pervisor, and about 15 people who work in the laboratory
and who also deliver medicines to the Company™s customers.The people who are assigned to deliver medicines, includ-ing the alleged discriminatee, Vincent Lorenzo, are also re-
sponsible for picking up the spent and still radioactive hypo-
dermic syringes which are temporarily stored at the hospital
in what is called a ‚‚hot™™ room. The actual syringes are each
encased in a lead container (called a pig), and a group of‚‚pigs™™ are placed into ammunition (ammo) cans. Typically,
a hospital™s hot room, (normally a very small room), can
hold a number of these ammo cans. But if they are not re-
turned to Syncor on a regular basis and within a reasonable
amount of time, they become a storage problem for the hos-
pital. When they are picked up from a hospital, it is the job
of the driver to immediately bring the ammo cans into the
laboratory and to ‚‚break it down™™ which means taking the
contents out and placing them in the proper places. Although
a driver who returns at the end of the workday (4 p.m.), may
not be able to break down his ammo cans on arrival, that
would be the atypical situation. The confinement and trans-
portation of radioactive medications is highly regulated by
the Government and infractions can result in substantial
fines.The Union began to organize the drivers of the companyat its Pompano Beach facility in the summer of 1995. The
evidence indicates that the employees who were the leaders
of this campaign were Junior Kerr and Jose Questell.Vincent Lorenzo, was hired and began work on August 16,1995. One of the reasons that he was hired was because he
indicated on his application that he had prior experience
dealing with nuclear medicines. In accordance with company
policy, Lorenzo was to be a probationary employee for 90
days. This means that new employees, within this period of
time, may be dismissed without the usual progressive dis-
ciplinary steps normally accorded to other employees. For
our purposes, while it is clear that a company may not dis-charge a probationary employee for illegal reasons,2it is im-portant to remember that in evaluating the evidence, a proba-
tionary employee must be looked at somewhat differently
than a regular employee when considering if there was dis-
parate treatment.Coincidentally with Lorenzo™s first day on the job, SharonGreen, the Company™s human resources director, visited the
facility and spoke to the employees about the Union. (This
was before the petition for election was filed.) According to
Lorenzo, Green began the meeting by asking what kind of
problems the employees had that they needed a union.
Lorenzo states that about three or four employees spoke and
that he said that a union would be a good thing because it
could act as a mediator if employees had a problem with
management. Lorenzo testified that after the meeting, he was
called aside by LaVallo who asked him what he thought
about the meeting and what he thought about the Union. Ac-
cording to Lorenzo, he replied that although the other em-
ployees seemed to want a union to get more money, he
thought that a union would be a good thing if problems arose
between employees and the company. (This is not denied byLaVallo.)Green acknowledges that she visited the shop on August16, 1995, and spoke to the employees because she found out
about the union campaign. She asserts that she encouraged
employees to ask her questions about unions and she recalls
that Lorenzo did say something, but testified that she could
not really recall what. Green states that she left with the im-
pression that Lorenzo was not in favor of unions and that as
far as she could recall, he said that he didn™t think that a
union could do much for the employees.Apart from whatever comments Lorenzo may have madeabout unions on his first day at work, the evidence indicates
that he was not one of the employees who was actively in-
volved in the union organizing campaign and that he did not
openly manifest his support for the Union. In a pretrial affi-
davit given by Jose Questell, one of the union leaders,
Questell stated:On or about August 17, the company gave a meetingabout the union. Sharon Green was present and so was
Pat LaVallo. I was there and so was Vince. I remember
Vince asking a lot of questions. I do not remember
what the questions were. I do not recall Vince saying
anything good or bad about the Union. He didn™t ex-
press his feelings.... 
Until the last moment, my un-derstanding was that Vince had not made up his mind
about the Union. I gathered this from our conversations.
However, he did ask me a lot of questions because he
saw how we were being treated with write-ups.Junior Kerr testified that in September 1995, LaVallocalled him into the office and asked ‚‚what™s going on.™™
Kerr states that when he responded ‚‚with what™™ LaVallo
said that he knew ‚‚you guys™™ are joining a union. Accord-
ing to Kerr, when he asked who gave LaVallo this informa-
tion, the latter said that he shouldn™t try to hide; that he
knew that Kerr was the person trying to get a union in there.
Kerr also testified that LaVallo told him that he should notVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00010Fmt 0610Sfmt 0610D:\NLRB\324.002APPS10PsN: APPS10
 11SYNCOR INTERNATIONAL CORP.3The Company™s employee handbook contains a solicitation anddistribution policy that is presumptively legal under Our Way Inc.,268 NLRB 394 (1983). The written rule bars solicitation on com-
pany premises by employees during working time. It bars the dis-
tribution of literature from work areas or in nonwork areas only dur-
ing the working time of either the person being solicited or the per-
son doing the distribution. Based on Kerr™s uncontradicted testi-
mony, LaVallo™s verbal instruction went beyond the written rule.4By this time, Junior Kerr, who had been one of the leading unionactivists, had been injured in an accident and was no longer at work.
Jose Questell, the other activist, was still employed and he acted as
the Union™s observer at the election. Although Questell was subse-
quently discharged in December 1995, that portion of his unfair
labor practice charge alleging his discriminatory discharge, was dis-
missed by the Regional office.discuss the union on company premises. LaVallo did notdeny this alleged conversation with Kerr.3Kerr also testified that in September 1995, AnthonyTascione, one of the pharmacists (and a supervisor), made
comments to him and other employees in the lab to the effect
that the Union was no good; that it was ‚‚only after our
money™™; and that after paying union dues, the employees
would be making less money. This too was not disputed by
the Company.The Union filed a petition for an election in Case 12ŒRCŒ7903 on October 12, 1995. On October 23, the Company and
the Union executed a Stipulated Election Agreement, and an
election was held on Wednesday, November 22, 1995. The
outcome of the election was that nine individuals cast votes
against the Union and one person cast a vote in its favor.Jose Questell testified, without contradiction, that in Octo-ber 1995, LaVallo called him into the office and asked him
what was going on. Figuring that LaVallo was asking about
the Union, Questell replied that he hadn™t made up his mind
about the Union. He testified that he assumed LaVallo was
asking about the Union because when he responded, LaVallo
did not change the subject.Questell also testified that on various occasions in Septem-ber and October 1995, Supervisors Tascione and Zapletal
made comments in the laboratory such as: (a) you think you
have it tough now, just wait until the Union takes over; and
(b) that the employees would suffer if the Union took over.In early October 1995, Lorenzo was accused, with anotheremployee, of not emptying their ammo cans on returning to
the facility. In this instance, Lorenzo protested to LaVallo
that he was doing his work and that LaVallo, after saying
that he was going to give Lorenzo the benefit of the doubt,
tore up the written warning. According to Lorenzo, LaVallo
told him that since the Union was on the scene, his mind
was not clear and that he had more important things to do
than to have to document these things. Lorenzo states that
LaVallo went on to say that the reason he had to do this was
because of the Union and because of ‚‚your leader out
there,™™ (presumably referring to one of the other employees
who was active on behalf of the Union).With respect to the above, LaVallo testified that on Sep-tember 27, 1995, a group of employees, including Vincent
Lorenzo, Junior Kerr, Jose Questell, and Brett Bradford, ig-
nored his order that they clean up the ammo cans before the
end of the shift and that consequently he gave them each a
documented verbal warning dated October 3. Regarding
Lorenzo, he testified that he tore up his warning and told
Lorenzo that he was giving him the benefit of the doubt.B. The Discharge of LorenzoLorenzo worked from August 16, to October 31, 1995. Ashis first day of work was marked by Sharon Green™s visit to
talk about the Union, his last day was marked by a visit from
Regional Sales Manager Loreen Elliot, who spoke to the em-ployees about the upcoming union election. As noted above,between these two dates, Lorenzo was not one of the em-
ployees who actively or openly supported the Union.4Lorenzo™s version of his discharge is essentially as fol-lows. He testified that on October 31, he attended a meeting
from 10 a.m. to noon in the conference room. He states that
Elliot told the six employees present that the Company didn™t
feel that a union was in their best interest and said that all
employees should vote in the election. Lorenzo testified that
Elliot said that the Union could not guarantee an increase in
wages or benefits and that at one point she asked if anyone
had any questions about her experience with unions inas-
much as she had previously been a union member when em-
ployed elsewhere. According to Lorenzo, when Elliot asked
the group if they had any question, she looked directly at
him and he said no. Although Lorenzo seems to place a lot
of emphasis on this ‚‚look,™™ Elliot testified that when she
talks to groups of people she generally picks out one person
to focus her attention on.According to Lorenzo, after the meeting was over,LaVallo called him into his office and accused him of not
picking up returns and not emptying out ammo cans.
Lorenzo states that LaVallo told him that he had complaints
from other employees about Lorenzo acting bossy. At some
point during this conversation, Elliot called on the intercom
and told LaVallo that there were some problems with some
blood samples. At this stage, according to Lorenzo, he asked
if he was going to be fired and LaVallo said no. Lorenzo
states, however, that when Elliot called the last time, LaVallo
left the room, returned about 5 minutes later, and said that
he had no choice but to terminate him right now. Lorenzo
states that when he asked why, and asked if it was because
of the Union, LaVallo said that if he didn™t terminate him,
Elliot would. Lorenzo testified that he kept asserting that he
had done his work and suggested that he was being fired in
order to prevent him from voting in the election.As noted above, LaVallo testified that after Lorenzo wasemployed for a while, he noticed that some of the other em-
ployees were making fun of Lorenzo and indicating that he
had a penchant for slacking off in his work and acting as if
he was a boss. I also note that there is agreement that on
or about October 3, 1995, LaVallo initially gave Lorenzo and
others a warning for failing to break down the ammo cans.LaVallo testified that some time prior to Lorenzo™s dis-charge, he received a call from Mike McLauglin of North-
west Medical Center who complained that Syncor™s driver
was just at his premises but did not pick up the ammo cans
containing the used radioactive syringes. LaVallo testified
that he looked up the route sheets and determined that
Lorenzo was the last person to make a stop at that facility.
This incident was essentially corroborated by McLauglin
who was called as a Respondent™s witness and who statedthat he called Syncor to complain about the failure to pick
up the ammo cans which would present a serious problem
for him on account of his lack of storage space. McLauglinVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00011Fmt 0610Sfmt 0610D:\NLRB\324.002APPS10PsN: APPS10
 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5McLauglin was in exactly the same situation as Cullican. How-ever, McLauglin indicated that he would be willing to testify but
only if the hearing was moved to Pompano Beach which was much
closer to his hospital. As this was also convenient for all of the other
witness, the second day of the hearing was held in Pompano Beach,
Florida.6In Peter Vitalie Co., supra, the administrative law judge statedthat ‚‚to tell employees which ones were the ring leaders for the
Union when the employees in question had not openly demonstrated
their support for the Union leaves the impression among the employ-
ees that their union activities are being surveilled.™™ However, in
South Shore Hospital, supra, the Board rejected the administrativelaw judge™s conclusion that the respondent had unlawfully created
the impression of surveillance based on a statement to the effect that
there was talk of having a union all over the hospital. The Board
noted that the statement indicated, at most the the Company was
merely aware of the interest in unionization by some of the employ-
ees.could not testify as to which driver was the person respon-sible and LaVallo did not either issue a warning to or talk
to Lorenzo at the time of this incident.LaVallo states that he talked to Lorenzo on October 31and that although this discussion was in the nature of a rep-
rimand, he had not yet decided whether to retain or discharge
Lorenzo. He testified that during this discussion, he received
a call on the intercom from Sales Manager Loreen Elliot,
who told him that she had just received a complaint from
customer Jake Cullican who said that the last driver to his
facility had failed to pick up the ammo cans. LaVallo states
that when he checked the route slips, he determined that the
last driver was Lorenzo. According to LaVallo, this last com-
plaint, which happened to come from a very finicky cus-
tomer, tipped the balance and he decided to discharge
Lorenzo. He testified that Elliot told him that if he didn™t get
rid of the driver responsible, she would. He also testified that
he was not aware if Lorenzo favored the Union.Elliot testified that she received the complaint from JackCullican on October 31, and that she relayed the message to
LaVallo. She testified that she told him that Cullican was
Syncor™s largest area customer and that they could not have
this type of complaint. Elliot testified that Cullican did not
tell her who the driver was and that when she spoke to
LaVallo about the complaint, she did not know the identify
of the driver. She did not testify that she told LaVallo that
she would fire the driver if he didn™t.Cullican did not testify in this case. Originally he was sub-poenaed by the General Counsel and the Respondent, relying
on that fact, did not issue its own subpoena to him. For
whatever reason, the General Counsel chose not to call
Cullican as a witness and apparently told him that his testi-
mony was not necessary for her case. When Respondent tried
to contact him to appear as its witness, Cullican, according
to Elliot, told her that he would not testify because he had
been told by the General Counsel that his testimony was un-
necessary. There is nothing improper for the General Counsel
to release a witness she has subpoenaed because she has de-
termined not to use his testimony. However, the Respondent,
which also wanted to call Cullican, was faced with what was
apparently a misunderstanding on Cullican™s part that his tes-
timony was not needed at all. Rather than adjourn this case
in order to allow the Respondent to subpoena Cullican, the
Respondent chose not to do this to a person who was also
a large and somewhat cantankerous customer. Because of
this unusual set of circumstances, Cullican did not testify in
this proceeding and I shall draw no adverse inference against
either party as a result of either™s failure to call him as a wit-
ness.5III. ANALYSISApart from the alleged 8(a)(3) allegation regarding the dis-charge of Lorenzo, a good part of the General Counsel™s case
was not disputed. Thus, some of the statements that were al-
leged to be 8(a)(1) violations, were not contradicted by theRespondent™s witnesses. Accordingly, I make the followingfindings:1. That in August and September 1995, the Respondent in-terrogated employees about the Union. Rossmore House, 269NLRB 1176 (1984), enfd. sub nom. Hotel & Restaurant Em-ployees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985)2. That in September 1995, the Respondent, by LaVallo,created the impression of surveillance by telling Junior Kerr
that he knew ‚‚you guys™™ are ‚‚joining the Union™™ and knew
that Kerr was the person trying to get a union. Peter VitalieCo., 310 NLRB 865, 874 (1993); Sarah Neuman NursingHome, 270 NLRB 663, 680 (1984); South Shore Hospital,229 NLRB 363 (1997).63. That in September and October 1995, the Respondentby Tascione and Zapletal made comments to employees in
the laboratory that reasonably could be construed as threats
that if the employees selected the Union, their conditions of
work would be harder and that they would earn less money.
Best Plumbing Supply, 310 NLRB 143, 144 (1993).4. That in September 1995, the Respondent, by LaVallo,told Kerr that he could not discuss the Union on the Compa-
ny™s premises. Sears, Roebuck & Co. 305 NLRB 193, 200(1991). Our Way, 268 NLRB 394 (1983); Southwest GasCorp., 283 NLRB 543 (1987); Marathon Letourneau Co. v.NLRB, 699 F.2d 248 (1983).With respect to the 8(a)(3) allegation, the General Coun-sel™s theory is that although Lorenzo was not very involved
in the Union, the Company discharged him on October 31,
1995 in order to send a message to the other employees prior
to the election. I suppose this would be like a General who
decides to execute, at random, a few soldiers because their
unit as a whole, failed to carry out orders to attack. (See
Paths of Glory by Stanley Kubrick).The Company contends that during the brief period thatLorenzo was employed, it become apparent to management
that he was not performing his job up to expectations, and
that other employees were beginning to make fun of him on
account of their perception that he shirked his work. More
specifically, the Company points to two serious customer
complaints regarding a failure, traceable to Lorenzo, to pick
up used ammo cans from two hospitals. These complaints,
according to the Company, occurred about a week before and
on the day of his discharge.The General Counsel™s theory is, I suppose, possible. ButI do not think that it is likely or probable. Although I have
found that certain of the Company™s supervisors violated
Section 8(a)(1) of the Act (thereby establishing an element
of antiunion animus), the fact remains that Lorenzo was, if
anything, reticent about his sympathies for or against the
Union and did not manifest any significant support duringVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00012Fmt 0610Sfmt 0610D:\NLRB\324.002APPS10PsN: APPS10
 13SYNCOR INTERNATIONAL CORP.his brief tenure of employment. According to his own testi-mony, he signed a union card on September 13, 1995, and,
at most, stated on one occasion, back in August 1995, that
a union might be a good idea, not as an advocate for the em-
ployees, but as a mediator to resolve problems between the
employees and management. According to union activist
Questell, Lorenzo was not one of the employees who ac-
tively supported the Union and kept his opinions about this
subject to himself.The evidence establishes to my satisfaction, that two of theCompany™s customers made complaints about a driver not
picking up the used radiocative syringes. I credit the testi-
mony of LaVallo, that after checking the routing slips, hediscovered that the driver responsible was Lorenzo. The first
of these complaints occurred about a week before and seems
to have been the reason that LaVallo decided to talk to
Lorenzo on October 31. And the second complaint occurred
on October 31, 1995, which coincidentally was the very
same day that Elliot was at the facility addressing employees
about the Union. Assuming as I do, that LaVallo reasonably
believed that Lorenzo had failed to pick up the ammo cans,
I do not view these incidents as being trivial or the kind that
the Company could easily overlook whether from a long-
term or a probationary driver. Perhaps with a nonprobation-
ary employee, the result would have been some form of dis-
cipline short of discharge. But I cannot say that LaVallo™s
decision to discharge a probationary employee in this cir-
cumstance was unreasonable. I certainly can™t say it was
pretextual.In view of the evidence showing that on at least two occa-sions, proximate to the time of Lorenzo™s discharge, theCompany had reasonable grounds to believe that he was notdoing his job properly, I think that the Respondent has met
its burden of showing that it would have discharged Lorenzo
for nondiscriminatory reasons irrespective of any alleged
union or protected concerted activity on his part. WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982)CONCLUSIONSOF
LAW1. By interrogating employees about their union member-ship and activities, the Respondent has violated Section
8(a)(1) of the Act.2. By creating the impression that the union activities ofits employees were under surveillance, the Respondent vio-
lated Section 8(a)(1) of the Act.3. By threatening to make their conditions of work harderand by telling employees that they would earn less money
if they selected a union, the Respondent has violated Section
8(a)(1) of the Act.4. By the aforesaid conduct, the Respondent has engagedin unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.[Recommended Order omitted from publication.]VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00013Fmt 0610Sfmt 0610D:\NLRB\324.002APPS10PsN: APPS10
